Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, and 15-22 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the fluid pump is a second system fluid pump, wherein the first system further comprises a first system fluid pump fluidly coupled to the first system fluid line for providing the flow of the first system fluid through the first system fluid line,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 3-12 are allowed due to dependency on claim 1.
In claim 13, the recitation of “providing a second system fluid flow through a second system fluid line of the second system of the gas turbine engine with the hydraulic motor by driving a second system fluid pump with the hydraulic motor, and pressurizing the second system fluid flow with the second system fluid pump . . . wherein the first system further comprises a first system fluid pump fluidly coupled to the first system fluid line for providing the first system fluid flow through the first system fluid line,” as within the context of the claimed invention as disclosed and within the context 
Claims 15-20 are allowed due to dependency on claim 13.
In claim 21, the recitation of “wherein the first system is a fuel delivery system of the gas turbine engine,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 22 is allowed due to dependency on claim 21.
All rejections are withdrawn.  
The prior art considered most relevant is cited in the final Office action dated 10/19/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY H FRANCE/Examiner, Art Unit 3746  

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Monday, March 1, 2021